DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “irradiating the copper surface with pulse laser having a laser power close to a 
threshold beyond which copper processing is possible” is unclear as the phrase “a laser power close to a threshold beyond which copper processing is possible” is indefinite as the aforementioned claim recitation is essentially an opened range in which no numerical frame of reference is provided within the claim.   Independent claims 10 and 16 include somewhat similar recitations and are rejected for the same reason(s) as that of claim 1.   The dependent claims are rejected for at least the reason of their respective direct or indirect dependency from one of the rejected independent claims.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sawada et al. (US 2006/0138102).   
With regard to claim 1, Sawada teaches a laser processing method of performing surface processing (“a method of forming a periodic structure, comprising: irradiating a uniaxial laser beam near an ablation threshold to a surface of a material”, cl. 1) on a copper surface by using laser (“as a result of forming minute periodic structures utilizing the femtosecond laser beam of a fluence near the ablation threshold on the silicon, copper tape and aluminum tape as above….”, para. [0116]; “nanosecond pulse laser of a Co2 laser or YAG laser”, para. [0057]) comprising: forming a periodic structure (para. [0116]) on an order of laser wavelength on the copper surface (para. [0116]) by irradiating the copper surface with pulse laser (“nanosecond pulse laser of a Co2 laser or YAG laser”, para. [0057]) and having a pulse width on an order of nanoseconds (“nanosecond pulse laser of a Co2 laser or YAG laser”, para. [0057]).
Sawada does not teach explicitly the limitation of having a laser power close to a threshold beyond which copper processing is possible; however, it is submitted that such a teaching is present within the prior art citation as it is explicitly stated that with copper a periodic structure can be formed over an extensive area by irradiating a uniaxial laser beam on a surface of the specimen through a cylindrical lens and performing the scanning thereon (para. [0117]).    Accordingly, it is submitted that it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to adapt the device in the Sawada reference, such that a laser power close to a threshold beyond which copper processing is possible, as suggested and taught by Sawada as detailed previously, for the purpose of providing periodic structures which are reproducible over an extensive area (para. [0116] & [0117]).

With regard to claim 5, it is submitted that the limitation of the copper surface is irradiated with pulse laser having a wavelength of 1000 nm to 1600 nm, a pulse width of 0.8 ns to 5.0 ns, and a fluence of 1.0×108 W/cm2 to 4.0×109 W/cm2 under air or atmosphere of oxygen, water, and active gas would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art as a matter of routine experimentation as the citation explicitly teaches that a laser beam is irradiated on the material surface so as to form the grating structure, in which case, while various types of laser beam may be employed including a picosecond or nanosecond pulse laser of a CO2 laser or YAG laser, it is preferable to employ a titanium-sapphire laser, for example. The titanium-sapphire laser may be employed in a form of an ultra-short pulse femtosecond laser having, for example, a pulse width of 120 fs, center wavelength of 800 nm, repetition frequency of 1 kHz, pulse energy of 0.25 to 400 μJ/pulse.
With regard to claim 6, Sawada teaches the copper surface is repeatedly irradiated with pulse laser having at least one of parameters of frequency, laser intensity, scanning speed, spot size, wavelength, and atmosphere adjusted in accordance with a height and shape of a periodic structure to be formed on the copper surface (upon forming a periodic structure on the copper tape through the cylindrical lens having the focal length of 100 mm, a similar periodic structure to that formed on the silicon has been obtained, over a width exceeding 2 mm by one scan. However in the case of the copper tape, setting the work distance at 99 mm, which is 1 mm shorter than the focal length, resulted in forming a relatively excellent periodic structure. Also, more than three times of pulse energy (E=400 μJ/pulse) was required with respect to the case of the silicon (E=100 μJ/pulse). FIG. 7 shows the periodic structure formed on the copper tape. The ripple spacing of the periodic structure is approx. 700 nm, which is substantially the same as that of the silicon, para. [0107]).   
With regard to claim 7, Sawada teaches the periodic structure is formed in a predetermined direction on the copper surface by irradiating the copper surface with the pulse laser while controlling a 
With regard to claim 8, with regard to the limitation of the copper surface is irradiated with the pulse laser having an energy profile set in a top hat shape, it is submitted that as the prior art citation teaches the structural features of the claimed invention, the specific energy profile would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art as a matter of routine experimentation as the citation explicitly states that the energy is adjustable (see para. [0101]: titanium-sapphire laser beam 1 (pulse width: 120 fs, center wavelength λ: 800 nm, repetition frequency: 1 kHz, pulse energy E: 0.25 to 400 μJ/pulse) generated by a titanium-sapphire laser generator 21, upon being set such that the pulse energy is adjustable with a ½ wavelength plate 22 and a polarizing beam splitter 23, was irradiated on a surface of the specimen 2 on an X-Y-θ stage 25, through a lens (focal length: f=100 mm) 24. The resolution of the X-Y-θ stage 25 may be set as desired, and was actually set at 2 μm as an example).
With regard to claim 9, with regard to the limitation of an identical irradiation position on the copper surface is irradiated with the pulse laser while the fluence of the pulse laser is gradually reduced, it is submitted that as the prior art citation teaches the structural features of the claimed invention, the specific fluence value would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art as a matter of routine experimentation as the citation explicitly states that the energy is adjustable (see para. [0101]: titanium-sapphire laser beam 1 (pulse width: 120 fs, center wavelength λ: 800 nm, repetition frequency: 1 kHz, pulse energy E: 0.25 to 400 μJ/pulse) generated by a titanium-sapphire laser generator 21, upon being set such that the pulse energy is adjustable with a ½ wavelength plate 22 and a polarizing beam splitter 23, was irradiated on a surface of the specimen 2 on an X-Y-θ stage 25, through a lens (focal length: f=100 mm) 24. The resolution of the X-Y-θ stage 25 may be set as desired, and was actually set at 2 μm as an example).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sawada et al. (US 2006/0138102) in view of Sasaki (JP 2013242475).   
With regard to claim 2, Sawada teaches a laser processing method of performing surface processing (“a method of forming a periodic structure, comprising: irradiating a uniaxial laser beam near an ablation threshold to a surface of a material”, cl. 1) on a copper surface by using laser (“as a result of forming minute periodic structures utilizing the femtosecond laser beam of a fluence near the ablation threshold on the silicon, copper tape and aluminum tape as above….”, para. [0116]; “nanosecond pulse laser of a Co2 laser or YAG laser”, para. [0057]) comprising: forming a periodic structure (para. [0116]) on an order of laser wavelength on the copper surface (para. [0116]) by irradiating the copper surface with pulse laser (“nanosecond pulse laser of a Co2 laser or YAG laser”, para. [0057]) and having a pulse width on an order of nanoseconds (“nanosecond pulse laser of a Co2 laser or YAG laser”, para. [0057]).
Sawada does not teach explicitly the limitation of having a laser power close to a threshold beyond which copper processing is possible; however, it is submitted that such a teaching is present within the prior art citation as it is explicitly stated that with copper a periodic structure can be formed over an extensive area by irradiating a uniaxial laser beam on a surface of the specimen through a cylindrical lens and performing the scanning thereon (para. [0117]).    Accordingly, it is submitted that it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to adapt the device in the Sawada reference, such that a laser power close to a threshold beyond which copper processing is possible, as suggested and taught by Sawada as detailed previously, for the purpose of providing periodic structures which are reproducible over an extensive area (para. [0116] & [0117]).
Sawada does not teach forming a coating on the copper surface together with forming the periodic structure on the order of laser wavelength on the copper surface.   However, Sasaki teaches in a ninth embodiment a method for manufacturing a photoelectric substrate in which there is a material preparation step for roughening the surface of the metal foil (for example copper foil) and a later step thereafter in which a coating process is furthered for coating a resist (photosensitive agent) on a base film on which a metal foil is disposed (pg. 7, ln. 10-25).
It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Sawada reference, to include forming a coating on the copper .   
Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (JP 2013242475) in view of Sawada et al. (US 2006/0138102)
With regard to claim 10, Sasaki teaches a joint method of joining copper foil to a resin material (when using copper foil, in order to improve the adhesiveness with the electrically insulating base material 14, pg. 4, ln. 33-42) comprising: forming a roughed part (the roughening process performed using etching, metal plating, etc. may be given to the copper foil surface, pg. 4, ln. 33-42); and performing laser welding or heat press bonding of the roughed part formed on the surface of the copper foil to the resin material (pg. 7, ln. 10-25).
Sasaki does not teach the foil having a periodic structure on an order of laser wavelength on a surface of the copper foil by irradiating the surface of the copper foil with pulse laser having a laser power close to a threshold beyond which copper processing is possible and having a pulse width on an order of nanoseconds; however, Sawada teaches the aforementioned limitations (“a method of forming a periodic structure, comprising: irradiating a uniaxial laser beam near an ablation threshold to a surface of a material”, cl. 1; “as a result of forming minute periodic structures utilizing the femtosecond laser beam of a fluence near the ablation threshold on the silicon, copper tape and aluminum tape as above….”, para. [0116]; “nanosecond pulse laser of a Co2 laser or YAG laser”, para. [0057]) comprising: forming a periodic structure (para. [0116]) on an order of laser wavelength on the copper surface (para. [0116]).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Sasaki reference, to include the foil having a periodic structure on an order of laser wavelength on a surface of the copper foil by irradiating the surface of the copper foil with pulse laser having a laser power close to a threshold beyond which copper processing is possible and having a pulse width on an order of nanoseconds, as suggested and taught by Sawada, for the purpose of providing a predetermined structure for enhancing an operation with the subject device (pg. 4, ln. 33-42).

Sasaki does not teach forming a periodic structure on an order of laser wavelength at an inner-layer wiring part of the multi-layer printed circuit board by selectively irradiating the inner-layer wiring part with pulse laser having a laser power close to a threshold beyond which copper processing is possible and having a pulse width on an order of nanoseconds; however, Sawada teaches the aforementioned limitations (“a method of forming a periodic structure, comprising: irradiating a uniaxial laser beam near an ablation threshold to a surface of a material”, cl. 1; “as a result of forming minute periodic structures utilizing the femtosecond laser beam of a fluence near the ablation threshold on the silicon, copper tape and aluminum tape as above….”, para. [0116]; “nanosecond pulse laser of a Co2 laser or YAG laser”, para. [0057]) comprising: forming a periodic structure (para. [0116]) on an order of laser wavelength on the copper surface (para. [0116]).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Sasaki reference, to include forming a periodic structure on an order of laser wavelength at an inner-layer wiring part of the multi-layer printed circuit board by selectively irradiating the inner-layer wiring part with pulse laser having a laser power close to a threshold beyond which copper processing is possible and having a pulse width on an order of nanoseconds, as suggested and taught by Sawada, for the purpose of providing a predetermined structure for enhancing an operation with the subject device (pg. 4, ln. 33-42).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH W ISKRA/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761